DETAILED ACTION
Claims 1-4 and 6-10 are allowed.
This office action is responsive to the amendment filed on 01/21/22.  As directed by the amendment: claim 1 has been amended; claim 5 has been cancelled; and no claims have been added.  Thus, claims 1-4 and 6-10 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser engraving machine  comprising the claimed casing, processing platform, laser engraving head, laser emitter, and a red light projector in which the lateral moving trajectory is provided with a lateral screw and a lateral drive motor for driving the lateral screw to rotate, the longitudinal moving trajectory is provided with a longitudinal screw and a longitudinal drive motor for driving the longitudinal screw to rotate, and one end of the lateral moving trajectory is drivingly connected with the longitudinal screw through a longitudinal moving base, the bottom of the laser engraving head is drivingly connected with the lateral moving screw through a lateral moving base as recited in Claim 1.
          The closest prior art references of record are Nishihara (CN 103492118) and Wang (CN 101811225).  While Nishihara does disclose a laser engraving device (FIG. 1) with a processing platform (131/133), a laser engraving had (105), a laser emitter (102) in which the laser processing platform is in the casing and the processing platform may move in both the X and Y directions; however, the citation does not teach the above limitations and it is submitted that it would not have been obvious to one of ordinary skill in the art to adapt the citation as claimed as such an adaptation would render the prior art unsatisfactory for its intended purpose in view of the respective positioning of the X-platform (133) and Y-platform (131) of Nishihara in FIG. 2.   Furthermore, the secondary citation Wang does not remedy the aforementioned deficiencies of the primary prior art citation.  Since none of the prior art references of 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761